United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Socorro, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1887
Issued: February 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2015 appellant filed a timely appeal from an August 17, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to a June 30, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with his appeal. The Board, however, has no jurisdiction to review evidence
on appeal which was not before OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 1, 2015 appellant, then a 55-year-old engineering equipment operator, filed a
traumatic injury claim (Form CA-1) alleging that on June 30, 2015 he sustained a fibular fracture
as a result of climbing down a fuel truck and stepping on a fuel hose.
By letter dated July 15, 2015, OWCP advised appellant of the evidence necessary to
establish his claim. It noted that he had not submitted medical evidence which included a report
from a physician providing a diagnosis of a medical condition, and an explanation as to how the
diagnosed condition was causally related to the alleged incident. OWCP afforded appellant 30
days to submit additional evidence and to respond to its inquiries. No additional evidence was
received.
By decision dated August 17, 2015, OWCP denied appellant’s claim for compensation.
It found that he had not submitted sufficient medical evidence to establish a diagnosis of any
condition related to the June 30, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.

2

ANALYSIS
On July 1, 2015 appellant filed a claim alleging that he sustained a fibular fracture as a
result of an incident at work on June 30, 2015. OWCP accepted that the incident occurred as
alleged. By decision dated August 17, 2015, it denied appellant’s claim, finding that he had not
established a diagnosed condition connected to the June 30, 2015 incident.
The Board finds that appellant did not meet his burden of proof to establish a claim for a
June 30, 2015 work-related injury because he did not submit any medical evidence from a
physician establishing a firm medical diagnosis. OWCP sent appellant a development letter
dated July 15, 2015, outlining his burden of proof with regard to medical evidence, and afforded
him 30 days to submit such evidence. However, no evidence was received within that time
frame. As such, appellant did not meet his burden of proof to establish an injury causally related
to a June 30, 2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to a June 30, 2015 employment incident.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2015 is affirmed.
Issued: February 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

